Name: Commission Regulation (EEC) No 3510/80 of 23 December 1980 on the definition of the concept of originating products for purposes of the application of tariff preferences granted by the European Economic Community in respect of certain products from developing countries
 Type: Regulation
 Subject Matter: economic conditions;  trade policy;  international trade;  tariff policy
 Date Published: nan

 Important legal notice|31980R3510Commission Regulation (EEC) No 3510/80 of 23 December 1980 on the definition of the concept of originating products for purposes of the application of tariff preferences granted by the European Economic Community in respect of certain products from developing countries Official Journal L 368 , 31/12/1980 P. 0001 - 0056 Greek special edition: Chapter 02 Volume 12 P. 0168 Special edition in Czech Chapter 02 Volume 01 P. 316 - 370 Special edition in Estonian Chapter 02 Volume 01 P. 316 - 370 Special edition in Hungarian Chapter 02 Volume 01 P. 316 - 370 Special edition in Lithuanian Chapter 02 Volume 01 P. 316 - 370 Special edition in Latvian Chapter 02 Volume 01 P. 316 - 370 Special edition in Maltese Chapter 02 Volume 01 P. 316 - 370 Special edition in Polish Chapter 02 Volume 01 P. 316 - 370 Special edition in Slovakian Chapter 02 Volume 01 P. 316 - 370 Special edition in Slovenian Chapter 02 Volume 01 P. 316 - 370Commission Regulation (EEC) no 3510/80of 23 December 1980on the definition of the concept of originating products for purposes of the application of tariff preferences granted by the European Economic Community in respect of certain products from developing countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 3322/80 of 16 December 1980 establishing a multiannual scheme of generalized tariff preferences and its application for 1981 in respect of certain industrial products originating in developing countries [1], and in particular Article 1 thereof,Having regard to Council Regulation (EEC) No 3320/80 of 16 December 1980 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories [2], and in particular Article 1 thereof,Having regard to Council Regulation (EEC) No 3321/80 of 16 December 1980 establishing a multiannual scheme of generalized tariff preferences and its application for 1981 in respect of certain agricultural products originating in developing countries [3], and in particular Article 1 thereof,Whereas, as regards all the products referred to in the abovementioned Regulations, rules should be established to define the conditions in which they acquire the character of originating products, the mode of proof and the terms as to verification thereof; whereas it is appropriate for this purpose to adopt the provisions of Regulation (EEC) No 3067/79 of 20 December 1979 on the definition of the concept of originating products for the purposes of the application of tariff preferences granted by the European Economic Community in respect of certain developing countries [4]; whereas it is necessary to amend that Regulation in view of experience gained;Whereas the Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 16 December 1980 establishing for the year 1981 generalized tariff preferences for certain steel products originating in developing countries (80/1185/ECSC) [5] provide that the concept of originating products is to be defined under the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 concerning the common definition of the concept of the origin of goods [6]; whereas the rules to be applied for this purpose should be the same as those laid down for other products;Whereas it is necessary to make transitional provisions for the benefit of those countries certain of whose products have not previously enjoyed tariff preferences;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Origin,HAS ADOPTED THIS REGULATION:TITLE 1Article 11. For the purpose of implementing the provisions concerning tariff preferences granted by the Community to certain products originating in developing countries, the following shall be considered as products originating in a country enjoying those preferences (hereinafter referred to as a "beneficiary country"), provided that these products have been transported direct, within the meaning of Article 5, to the Community:(a) products wholly obtained in that country;(b) products obtained in that country in the manufacture of which products other than those referred to in (a) are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3.2. The products in List C are excluded from the scope of this Regulation.Article 2The following shall be considered as wholly obtained in a beneficiary country within the meaning of Article 1 (a):(a) mineral products extracted from its soil or from its sea bed;(b) vegetable products harvested there;(c) live animals born and raised there;(d) products obtained there from live animals;(e) products obtained by hunting or fishing conducted there;(f) products of sea fishing and other products taken from the sea by its vessels;(g) products made on board its factory ships exclusively from the products referred to in (f);(h) used articles collected there fit only for the recovery of raw materials;(i) waste and scrap resulting from manufacturing operations conducted there;(j) products produced there exclusively from products specified in (a) to (i).Article 31. For the purposes of implementing the provisions for Article 1 (b), the following shall be considered as sufficient working or processing:(a) working or processing as a result of which the products obtained receive a classification under a tariff heading other than that covering each of the products worked or processed, except, however, working or processing specified in List A, where the special provisions of that list apply;(b) working or processing specified in List B.The expressions "section", "chapter" and "tariff heading" shall mean respectively sections, chapters and tariff headings in the Customs Cooperation Council nomenclature for the classification of goods in customs tariffs.2. When, for a given product obtained, a percentage rule limits in List A and in List B the value of the materials and parts which can be used, the total value of these materials and parts, whether or not they have changed tariff heading in the course of the working, processing or assembly within the limits and under the conditions laid down in each of those two lists, may not exceed, in relation to the value of the product obtained, the value corresponding either to the common rate, if the rates are identical in both lists, or to the higher of the two if they are different.3. For the purpose of implementing Article 1 (b), the following shall in any event be considered as insufficient working or processing to confer the status of originating products, irrespective of whether or not there is a change of tariff heading:(a) operations to ensure the preservation of products in good condition during transport and storage (ventilation, spreading out, drying, chilling, placing in salt, sulphur dioxide or other aqueous solutions, removal of damaged parts, and like operations);(b) simple operations consisting of removal of dust, sifting or screening, sorting, classifying, matching (including the making-up of sets of articles), washing, painting, cutting up;(c) (i) changes of packing and breaking up and.(i) assembly of consignments,(ii) simple placing in bottles, flasks, bags, cases, boxes, fixing on cards or boards, etc., and all other simple packing operations;(d) the affixing of marks, labels or other like distinguishing signs on products or their packaging;(e) simple mixing of products, whether or not of different kinds, where one or more components of the mixture do not meet the conditions laid down in this Regulation to enable them to be considered as originating products;(f) simple assembly of parts of products to constitute a complete product;(g) a combination of two or more operations specified in (a) to (f);(h) slaughter of animals.Article 4Where Lists A and B referred to in Article 3 provide that products obtained in a beneficiary country shall be considered as originating therein only if the value of the products used does not exceed a given percentage of the value of the products obtained, the values to be taken into consideration for determining such percentage shall be:- on the one hand,as regards products whose importation can be proved, their customs value at the time of importation;as regards products of undetermined origin, the earliest ascertainable price paid for such products in the territory of the country where manufacture takes place;- and on the other hand,the ex-works price of the products obtained, less internal taxes refunded or refundable on exportation.Article 51. The following shall be considered as transported direct from the exporting beneficiary country to the Community:(a) products transported without passing through the territory of another country;(b) products transported through the territories of countries other than the exporting beneficiary country, with or without transhipment or temporary warehousing within those countries, provided that transport through those countries is justified for geographical reasons or exclusively on account of transport requirements and that the products have remained under the surveillance of the customs authorities of the country of transit or warehousing, and have not entered into commerce or been delivered for home use there, and have not undergone operations other than unloading, reloading and any operation intended to keep them in good condition;(c) products transported through the territory of Austria, Finland, Norway, Sweden or Switzerland and which are subsequently re-exported in full or in part to the Community, provided that the products have remained under the surveillance of the customs authorities of the country of transit or warehousing and have not been delivered for home use and have not undergone operations other than unloading, reloading and any operation intended to keep them in good condition there.2. Evidence that the conditions specified in paragraph 1 (b) and (c) have been fulfilled shall be supplied to the appropriate customs authorities in the Community by the production of;(a) a through bill of lading drawn up in the exporting beneficiary country covering the passage through the country of transit; or(b) a certification by the customs authorities of the country of transit:- giving an exact description of the products,- stating the dates of unloading and reloading of the products or of their embarkation or disembarkation, identifying the ships used,- certifying the condition under which the products remained in the transit country; or(c) failing these, any substantiating documents.Article 61. Originating products within the meaning of this Regulation shall be eligible, on importation into the Community, to benefit from the tariff preferences specified in Article 1 on production of a certificate of origin Form A issued either by the customs authorities or by other governmental authorities of the exporting beneficiary country, provided that the latter country assists the Community by allowing the customs authorities of Member States to verify the authenticity of the document or the accuracy of the information regarding the true origin of the products in question.2. However, originating products within the meaning of this Regulation which are sent by post (including those sent by parcel post) shall, provided that the consignments contain only originating products and that their value does not exceed 1420 EUA [7] per consignment, qualify on entry into the Community for the tariff preferences specified in Article 1 on production of a Form APR, on condition that the assistance specified in the preceding paragraph is forthcoming in respect of the said form.3. Originating products within the meaning of this Regulation shall be eligible on importation into the Community to benefit from tariff preferences specified in Article 1 on production of a certificate of origin Form A issued by the customs authorities of Austria, Finland, Norway, Sweden or Switzerland on the basis of a certificate of origin Form A issued by the appropriate authorities of the exporting beneficiary country provided that the conditions laid down in Article 5 have been fulfilled and provided that Austria, Finland, Norway, Sweden or Switzerland assists the Community by allowing its customs authorities to verify the authenticity and accuracy of the certificates of origin Form A. The procedure laid down in Article 12 (1) shall apply mutatis mutandis. The time period laid down in the first subparagraph of Article 27 shall be extended to eight months.4. Without prejudice to Article 3 (3), where, at the request of the person declaring the goods at the customs, a dismantled or non-assembled article falling within Chapter 84 or 85 of the Common Customs Tariff (CCT) is imported by instalments on the conditions laid down by the appropriate authorities, it shall be considered to be a single article and a certificate of origin Form A may be submitted for the whole article upon importation of the first instalment.5. Accessories, spare parts and tools dispatched with a piece of equipment, machine, apparatus or vehicle which are part of the normal equipment and included in the price thereof or are not separately invoiced shall be regarded as one with the piece of equipment, machine, apparatus or vehicle in question.6. Sets in the sense of the General Rule 3 of the CCC nomenclature shall be regarded as originating when all component articles are originating products. Nevertheless, when a set is composed of originating and non-originating articles, the set as a whole shall be regarded as originating provided that the value of the non-originating articles does not exceed 15 % of the total value of the set.Article 71. The certificate of origin Form A must be produced, to the Community customs office at which the goods are presented, within 10 months of the date of issue by the appropriate governmental authority of the exporting beneficiary country.2. Certificates of origin Form A produced to the appropriate customs authorities in the Community after expiry of the time limit stipulated in paragraph (1) may be accepted for the purpose of applying the tariff preferences specified in Article 1 where the failure to observe this time limit is due to force majeure or to exceptional circumstances.The appropriate Community customs authorities may also accept such certificates where the products have been presented to them before expiry of the said time limit.Article 8Certificates shall be produced to the customs authorities in the importing State in accordance with the procedures laid down by that State. The said authorities may require a translation of a certificate. They may also require the import declaration to be accompanied by a statement from the importer to the effect that the products meet the conditions required for the tariff preferences specified in Article 1.Article 91. The Community shall admit products sent as small packages to private persons or forming part of travellers' personal luggage as originating products benefiting from the tariff preferences specified in Article 1 without requiring the production of a certificate of origin Form A or the completion of a Form APR, provided that such products are not imported by way of trade and have been declared as meeting the conditions required for the application of that Article, and where there is no doubt as to the veracity of such declaration.2. Importations which are occasional and consist solely of products for the personal use of the recipients or travellers or their families shall not be considered as importations by way of trade if it is evident from the nature and quantity of the products that no commercial purpose is in view.Furthermore, the total value of these products must not exceed 90 EUA in the case of small packages or 285 EUA in the case of the contents of travellers' personal luggage.Article 101. Products sent from a beneficiary country for exhibition in another country and sold for importation into the Community shall benefit on importation from the tariff preferences specified in Article 1 on condition that the products meet the requirements of this Regulation entitling them to be recognized as originating in the exporting beneficiary country and provided that it is shown to the satisfaction of the appropriate Community customs authorities that:(a) an exporter has consigned the products from the territory of the exporting beneficiary country direct to the country in which the exhibition is held;(b) the products have been sold or otherwise disposed of by that exporter to a person in the Community;(c) the products have been consigned to the Community in the state in which they were sent for exhibition;(d) the products have not, since they were consigned for exhibition, been used for any purpose other than demonstration at the exhibition.2. A certificate of origin Form A must be produced to the appropriate Community customs authorities in the normal manner. The name and address of the exhibition must be indicated thereon. Where necessary, additional documentary evidence of the nature of the products and the conditions under which they have been exhibited may be required.3. Paragraph 1 shall apply to any trade, industrial, agricultural or crafts exhibition, fair or similar public show or display which is not organized for private purposes in shops or business premises with a view to the sale of foreign products, and during which the products remain under customs control.Article 11The discovery of slight discrepancies between the statements made in the certificate and those made in the documents produced to the customs office for the purpose of carrying out the formalities for importing the products shall not ipso facto render the certificate null and void, provided it is duly established that the certificate corresponds to the products concerned.Article 121. Subsequent verifications of certificates Form A and Form APR shall be carried out at random or whenever the appropriate customs authorities in the Community have reasonable doubt as to the authenticity of the document or as to the accuracy of the information regarding the true origin of the products in question.2. For the purpose of implementing the provisions of paragraph 1 above, the appropriate customs authorities in the Community shall return the certificate Form A or the Form APR to the appropriate governmental authority in the exporting beneficiary country, giving where appropriate the reasons of form or substance for an enquiry. If the invoice has been submitted, such invoice or a copy thereof shall be attached to Form APR. The customs authorities shall also forward any information that has been obtained suggesting that the particulars given on the said certificate or the said form are inaccurate.If the said authorities decide to suspend the tariff preferences specified in Article 1 pending the results of the verification, they shall offer to release the products to the importer subject to any precautionary measures judged necessary.Article 13The Explanatory Notes, Lists A, B and C, the specimen certificate of origin Form A and the specimen Form APR which are annexed to this Regulation shall form an integral part of this Regulation.TITLE IIArticle 14For the purpose of implementing the provisions concerning tariff preferences specified in Article 1, every beneficiary country shall comply or ensure compliance with the rules concerning the completion and issue of certificates of origin Form A, the conditions for the use of Form APR and those concerning administrative cooperation contained in the following Articles.Section ICompletion and issue of certificates of origin Form AArticle 151. A certificate of origin shall be issued only upon written application from the exporter or his authorized representative.2. The exporter or his representative shall submit with his application any appropriate supporting document proving that the products to be exported qualify for the issue of a certificate of origin.Article 16It shall be the responsibility of the appropriate governmental authorities of the exporting beneficiary countries to ensure that certificates and applications are duly completed.Article 17The certificate must conform to the specimen shown in the Annex.Each certificate shall measure 210 Ã  297 mm, a tolerance of up to plus 8 mm or minus 5 mm in the length may be allowed. The paper used shall be white writing paper, sized, not containing mechanical pulp and weighing not less than 25 g/m2. It shall have a printed green guilloche-pattern background making any falsification by mechanical or chemical means apparent to the eye.If the certificates have several copies only the top copy which is the original shall be printed with a green guilloche pattern background.The use of English or French for the notes on the reverse of the certificate shall not be obligatory.Each certificate shall bear a serial number, printed or otherwise, by which it can be identified.It shall be made out in English or French. If it is completed by hand, entries must be in ink and in capital letters.Article 18Since the certificate of origin constitutes the documentary evidence for the application of the provisions concerning tariff preferences, specified in Article 1, it shall be the responsibility of the appropriate governmental authority of the exporting country to take any steps necessary to verify the origin of the products and to check to other statements on the certificate.Article 191. The certificate shall be issued by the appropriate governmental authority of the beneficiary country if the products to be exported can be considered products originating in that country within the meaning of Title I of this Regulation.2. The signature to be entered in box 11 of the certificate must be handwritten.3. For the purpose of verifying whether the condition specified in paragraph 1 has been met, the appropriate governmental authority shall have the right to call for any documentary evidence or to carry out any check which it considers appropriate.4. The appropriate governmental authority of the benficiary country shall refuse to issue a certificate if it appears from the documents submitted that the products to which it relates are not intended for the Community or for a preference-giving country applying the same rules as those laid down in Title I of this Regulation.Article 20The certificate shall be available to the exporter as soon as exportation is actually carried out or when it is certain that it will be carried out.Article 21Since box 12 is to be duly completed by the endorsement of the European Economic Community or one of the Member States as the importing country, the completion of box 2 of the certificate of origin Form A shall be optional.Article 22It shall always be possible to replace one or more certificates of origin Form A by one or more other such certificates, provided that this is done at the customs office in the Community where the products are located.Article 231. In exceptional cases, a certificate may be issued after the actual exportation of the products to which it relates, if it was not issued at the time of exportation as a result of errors involuntarily made or omissions or other special circumstances.2. The appropriate governmental authority may issue a certificate retrospectively only after verifying that the particulars contained in the exporter's application agree with those contained in the corresponding export documents and that no certificate of origin was issued when the products in question were exported.Certificates of origin Form A issued retrospectively must bear, in box 4, the endorsement "DelivrÃ © a posteriori" or "Issued retrospectively".Article 24In the event of the theft, loss or destruction of a certificate of origin, the exporter may apply to the appropriate governmental authority which issued it for a duplicate to be made out on the basis of the export documents in their possession. The duplicate Form A issued in this way must be endorsed, in box 4, with one of the following words: "Duplicata" or "Duplicate" together with the date of issue and the serial number of the original certificate.For the purpose of Article 7 the duplicate shall take effect from the date of the original.Section IICompletion of APR formsArticle 251. Form APR must conform to the specimen given in the Annex.2. Form APR shall be 210 Ã  148 mm. A tolerance of up to plus 8 mm or minus 5 mm in the length is permitted. The paper used shall be white writing paper, sized, not containing mechanical pulp and weighing not less than 64 g/m2.The use of English or French for the notes attached to the APR Form shall not be obligatory.Each form shall bear a serial number, printed or otherwise, by which it can be identified.3. One Form APR shall be completed for each consignment.4. Form APR shall be completed and signed by the exporter or, on his responsibility, by his authorized representative. It shall be made out in English or French. If it is handwritten, it shall be completed in ink and in capital letters. The signature to be placed in box 6 of the form shall be handwritten.5. If the goods contained in the consignment have already been subject to verification in the exporting country by reference to the definition of the concept of "originating products" the exporter may refer to this check in box 7 "Remarks" on Form APR.Section IIIMethods of administrative cooperationArticle 26The beneficiary countries shall send the Commission of the European Communities the names and addresses of the governmental authorities who may issue certificates of origin together with specimens of stamps used by these authorities. The Commission shall forward this information to the customs authorities of the Member States.Article 271. When an application for subsequent verification has been made in accordance with the provisions of Article 12 of Title I, such verification shall be carried out and its results communicated to the appropriate customs authorities in the Community within a maximum of six months. The results must be such as to establish whether the certificate of origin Form A or the Form APR in question applies to the products actually exported and whether these products were in fact eligible to benefit from the tariff preferences specified in Article 1.2. If in cases of reasonable doubt there is no reply in the six months set out in the paragraph above or if the reply does not contain sufficient information to determine the authenticity of the document in question or the real origin of the products, a second communication shall be sent to the authorities concerned. If after the second communication, the results of the verification are not communicated as soon as possible or at the latest within four months to the requesting authorities, or if these results do not permit the determination of the authenticity of the document in question or the real origin of the products, the requesting authorities shall refuse, except in the case of force majeure or in exceptional circumstances, any benefit from the generalized preferences.3. For the purpose of subsequent verification of certificates of origin Form A, copies of the certificates as well as any export documents referring to them shall be kept for at least two years by the appropriate governmental authority in the exporting beneficiary country.Article 281. Subject as provided in Article 29 (2), the attestations of authenticity provided for in Articles 1 (3) and 8 (2) of Council Regulation (EEC) No 3321/80 shall be given in box 7 of the certificate of origin Form A provided for in this Regulation.2. The attestations mentioned in paragraph 1 shall consist of the description of the goods as set out in paragraph 3 below followed by the stamp of the authorized governmental authority, with the hand-written signature of the official authorized to certify the authenticity of the description of the goods given in box 7.3. The description of goods in box 7 of the certificate of origin shall be as follows, according to the product concerned:- "unmanufactured tobacco Virginia type" or "tabac brut ou non fabriquÃ © du type Virginia";- "agave brandy "tequila", in containers holding two litres or less" or "eau-de-vie d'agave "tequila" en recipients contenant deux litres ou moins".4. The attestations of authenticity in force in 1980 may still be used.Article 291. The beneficiary countries shall inform the Commission of the European Communities of the names and addresses of the governmental authorities who may issue the certifications mentioned in Article 29, together with impressions of the stamp they use. The Commission shall forward this information to the customs authorities of the Member States.2. By way of derogation to the provisions of Article 28 (1) and (2) and without prejudice to the provisions of Aticle 28 (3) or of the provisions of paragraph 1 above, the stamp of the authority authorized to certify the authenticity of the description of the goods set out in Article 28 (3) shall not be placed in box 7 of the certificate of origin if the authority authorized to issue the certificate of origin is the government authority authorized to issue the attestations of authenticity.Article 30The provisions of Articles 5 (1) (c) and 6 (3) of this Regulation are only applicable in so far as, in the context of the tariff preferences given by Austria, Finland, Norway, Sweden and Switzerland to certain products originating in developing countries, these countries apply provisions similar to those mentioned above.The Commission shall inform the Member States' customs authorities of the application by the countries concerned of these provisions and communicate the date the provisions set out in Articles 5 (1) (c) and 6 (3) and the similar provisions adopted by the State or States concerned are adopted.Article 311. Without prejudice to Article 8, for a period of six months from the date of entry into force of this Regulation, there may be produced, in respect of those products specified in paragraph 2 below which, at the time of entry into force of the provisions concerning tariff preferences granted therefor are either in transit or being held in the Community under temporary warehouse procedure, in customs warehouses or in free zones, certificates of origin Form A together with documentary evidence of direct transport.2. The provisions of paragraph 1 apply to the products listed in Annex I.Article 32This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall be applicable from 1 January 1981.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 December 1980.Member of the CommissionÃ tienne DavignonFor the Commission[1] OJ No L 354, 29. 12. 1980, p. 114.[2] OJ No L 354, 29. 12. 1980, p. 1.[3] OJ No L 354, 29. 12. 1980, p. 82.[4] OJ No L 349, 31. 12. 1979, p. 1.[5] OJ No L 354, 29. 12. 1980, p. 202.[6] OJ No L 148, 28. 6. 1968, p. 1.[7] In application of Article 2 (4) of Regulation (EEC) No 2779/78 of 23 November 1978 the equivalent in national currencies of the European unit of account (EUA) is as follows:The amounts in the national currencies which result from the conversion of the amounts, expressed in European units of account can be rounded up.--------------------------------------------------EXPLANATORY NOTESNote 1  Article 1:The term "in a beneficiary country" shall also cover the territorial waters of that country.Vessels operating on the high seas, including factory ships on which the fish caught is worked or processed, shall be considered as part of the territory of the beneficiary country to which they belong provided that they satisfy the conditions set out in Explanatory Note 4.Note 2  Article 1:In order to determine whether products originate in a beneficiary country, it shall not be necessary to establish whether the power and fuel, plant and equipment, and machines and tools used to obtain such products originate in third countries or not.Note 3  Article 1:Packing shall be considered as forming a whole with the products contained therein. This provision, however, shall not apply to packing which is not of the normal type for the article packed and which has intrinsic utilization value and is of a durable nature, apart from its function as packing.Note 4  Article 2 (f):The term "its vessels" shall apply only to vessels:- which are registered or recorded in the benficiary country,- which sail under the flag of the beneficiary country,- which are at least 50 % owned by nationals of the beneficiary country or by a company with its head office in that country, of which the manager or managers, chairman of the board of directors or of the supervisory board, and the majority of the members of such boards are nationals of that country and of which, in addition, in the case of partnerships or limited companies, at least half the capital belongs to that country or to public bodies or nationals of that country,- of which the captain and officers are all nationals of the beneficiary country, and- of which at least 75 % of the crew are nationals of the beneficiary country.Note 5  Article 4:"Ex works price" means the price paid to the manufacturer in whose undertaking the last working or processing is carried out, provided the price includes the value of all the products used in manufacture."Customs value" means the customs value as defined in the Convention concerning the valuation of goods for customs purposes signed in Brussels on 15 December 1950.Note 6:The term "product" as used in this Regulation includes "article", "goods", "material", "equipment" and any other equivalent expression.Note 7:1. The replacement certificate or certificates of, origin Form A issued in application of the provisions laid down in Article 6 or 22 of the present Regulation shall be regarded as a definite certificate of origin for the products referred to. The replacement certificate shall be issued on the basis of a written request by the importer.2. The replacement certificate should indicate the State in which the products are considered as originating. One of the following endorsements should be made in Box No 4 "replacement certificate", "certificat de remplacement" as well as the date of issue of the original certificate of origin and its serial number. In Boxes 3 to 9 and 12 all endorsements appearing on the original certificate relating to the products re-exported should be made on the replacement certificate or certificates.3. The customs office which is requested to perform the operation should note on the original certificate the weights, numbers and nature of the goods forwarded and indicate thereon the serial numbers of the corresponding replacement certificate or certificates. The original certificate shall be kept for at least two years by the customs office concerned.4. A photocopy of the original certificate may be annexed to the replacement certificate.Notes to Lists A and B1. The lists contain some products which do not benefit from tariff preferences but which may be used in the manufacture of products which do benefit.2. The description of the products in column 2 in the lists corresponds to that of the same heading number in the Customs Cooperation Council nomenclature.3. When a Customs Cooperation Council nomenclature heading number in column 1 of the lists is prefixed by "ex", the corresponding rule applies only to the products stated in column 2.--------------------------------------------------LIST AList of working or processing operations which result in a change in the nomenclature heading without conferring the status of originating products on the products undergoing such operations, or conferring this status only subject to certain conditionsProducts obtained | Working or processing that does not confer the status of originating products | Working or processing that confers the status of the originating products when the following conditions are met |Tariff heading No | Description |03.02 | Fish, dried, salted or in brine, smoked fish, whether or not cooked before or during the smoking process | Drying, salting, placing in brine; smoking of fish, whether cooked or not | |07.02 | Vegetables (whether or not cooked), preserved by freezing | Freezing of vegetables | |07.03 | Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption | Placing in brine or in other solutions of vegetables falling within heading No 07.01 | |07.04 | Dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder, but not further prepared | Drying, dehydration, evaporation, cutting, breaking, powdering of vegetables falling within heading Nos 07.01 to 07.03 inclusive | |08.10 | Fruit (whether or not cooked) preserved by freezing, not containing added sugar | Freezing of fruit | |08.11 | Fruit provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or other preservative solutions), but unsuitable in that state for immediate consumption | Placing in brine or in other solutions of fruit falling within heading Nos 08.01 to 08.09 inclusive | |08.12 | Fruit, dried other than that falling within heading Nos 08.01, 08.02, 08.03, 08.04 or 08.05 | Drying of fruit | |ex 11.04 | Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 | Manufacture from dried leguminous vegetables falling within heading No 07.05 or from fruits falling within Chapter 8 | |15.04 | Fats and oils, of fish and marine mammals, whether or not refined | Manufacture from products falling within Chapters 2 and 3 | |15.06 | Other animal oils and fats (including neat's-foot oil and fats from bones or waste) | Manufacture from products falling within Chapter 2 | |ex 15.07 | Fixed vegetable oils, fluid or solid, crude, refined or purified, but not including Chinawood oil, myrtle wax, Japan wax or oil of tungnuts, oleococca seeds or oiticica seeds; also not including oils of a kind used in machinery or mechanical appliances or for industrial purposes other than the manufacture of foodstuffs for human consumption | Manufacture from products falling within Chapters 7 and 12 | |16.02 | Other prepared or preserved meat or meat offal | Manufacture from products falling within Chapter 2 | |16.04 | Prepared or preserved fish, including caviar and caviar substitutes | Manufacture from products falling within Chapter 3 | |16.05 | Crustaceans and molluscs, prepared or preserved | Manufacture from products falling within Chapter 3 | |ex 17.01 | Beet sugar and cane sugar, solid, flavoured or coloured | Manufacture from any product | |17.02 | Other sugar in solid form; sugar syrups, not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel | Manufacture from any product | |ex 17.03 | Molasses, flavoured or coloured | Manufacture from any product | |17.04 | Sugar confectionery, not containing cocoa | Manufacture from other products falling within Chapter 17 | |18.04 | Cocoa butter (fat or oil) | | Manufacture from originating cocoa beans |18.06 | Chocolate and other food preparations containing cocoa | Manufacture from sucrose or manufacture in which the value of the products falling within heading Nos 18.01 to 18.05 inclusive used exceeds 40 % of the value of the product obtained | |ex 19.02 | Preparations of flour, meal, starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa | Manufacture from cereals and derived products, meat, milk and sugars | |19.04 | Tapioca and sago; tapioca and sago substitutes obtained from potato or other starches | Manufacture from any product | |19.05 | Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice, corn flakes and similar products) | Manufacture from any product | |19.07 | Bread, ships' biscuits and other ordinary bakers' wares, not containing added sugar, honey, eggs, fats, cheese or fruits; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products | Manufacture from products falling withing Chapter 11 | |19.08 | Pastry, biscuits, cakes and other fine bakers' wares whether or not containing cocoa in any proportion | Manufacture from products falling within Chapter 11. | |20.01 | Vegetables and fruit, prepared or preserved by vinegar or acetic acid, with or without sugar, whether or not containing salt, spices or mustard | | Manufacture from originating products falling within Chapters 7 and 8 |20.02 | Vegetables prepared or preserved otherwise than by vinegar or acetic acid | | Manufacture from originating products falling within Chapter 7 |20.03 | Fruits, preserved by freezing, containing added sugar | | Manufacture from originating products falling within Chapters 8 and 17 |20.04 | Fruit, fruit-peel and parts of plants, preserved by sugar (drained, glace or crystallized) | | Manufacture from originating products falling within Chapters 8 and 17 |20.05 | Jams, fruit jellies, marmalades, fruit puree and fruit pastes, being cooked preparations, whether or not containing added sugar | | Manufacture from originating products falling within Chapters 8 and 17 |20.06 | Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit | | Manufacture from originating products falling within Chapters 8, 9, 17 and 22 |20.07 | Fruit juices (including grape must) and vegetable juices, whether or not containing added sugar, but unfer-mented and not containing spirit | | Manufacture from originating products falling within Chapters 7, 8 and 17 |21.04 | Sauces; mixed condiments and mixed seasonings | | Manufacture from tomato concentrate the value of which does not exceed 50 % of the value of the product obtained |21.05 | Soups and broths, in liquid, solid or powder form; homogenized composite food preparations | Manufacture from products falling within heading No 20.02 | |ex 21.07 | Sugar syrups, flavoured or coloured | Manufacture from any product | |22.02 | Lemonade, flavoured spa waters and flavoured aerated waters, and other non-alcoholic beverages, not including fruit and vegetable juices falling within heading No 20.07 | Manufacture from fruit juices | |22.09 | Spirits (other than those falling within heading No 22.08); liqueurs and other spirituous beverages; compound alcoholic preparations (known as "concentrated extracts") for the manufacture of beverages | Manufacture from products falling within heading No 08.04, 20.07, 22.04 or 22.05 | |23.07 | Sweetened forage; other preparations of a kind used in animal feeding | Manufacture from cereals and derived products, meat, milk, sugar and molasses | |ex 24.02 | Cigarettes, cigars and cigarillos, tobacco for smoking | | Manufacture in which at least 70 % by quantity of the products falling within heading No 24.01 used are originating products |ex 28.38 | Aluminium sulphate | Manufacture from products falling within heading No 28.20 | |30.03 | Medicaments (including veterinary medicaments) | Manufacture from active substances | |ex 30.04 | Wadding, gauze, bandages and similar articles (for example, dressings, adhesive plasters, poultices) impregnated or coated with pharmaceutical substances for medical or surgical purposes) | | Manufacture from originating pharmaceutical substances |31.05 | Other fertilizers; goods of the present Chapter in tablets, lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |32.06 | Colour lakes | Manufacture from products falling within heading Nos 32.04 and 32.05 | |32.07 | Other colouring matter; inorganic products of a kind used as luminophores | Mixing of oxides or salts falling within Chapter 28 with extenders such as barium sulphate, chalk, barium carbonate and satin white | |32.10 | Artists', students' and signboard painters' colours, modifying tints, amusement colours and the like, in tablets, tubes, jars, bottles, pans or in similar forms of packings, including such colours in sets or outfits, with or without brushes, palettes or other accessories | Manufacture from products falling within heading Nos 32.04 to 32.09 inclusive | |32.12 | Glaziers' putty; grafting putty; painters' fillings, non-refractory surfacing preparations; stopping, sealing and similar mastics, including resin mastics and cements | Manufacture from products falling within heading No 32.09 | |ex 33.06 | Aqueous distillates and aqueous solutions of essential oils, including such products suitable for medicinal uses | Manufacture from essential oils (ter-peneless or not), concretes, absolutes or resinoids | |34.01 | Soap; organic surface-active products and preparations for use as soap, in the form of bars, cakes or moulded pieces or shapes, whether or not combined with soap | Manufacture from products falling within heading Nos 34.02 and 34.05 | |ex 35.07 | Preparations used for clarifying beer, composed of papain and bentonite; enzymatic preparations for desizing textiles | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |ex 36.08 | Other combustible preparations and products | Manufacture from combustible preparations and products | |37.01 | Photographic plates and film in the flat, sensitized, unexposed, of any material other than paper, paper-board or cloth | Manufacture from products falling within heading No 37.02 | |37.02 | Film in rolls, sensitized, unexposed, perforated or not | Manufacture from products falling within heading No 37.01 | |37.04 | Sensitized plates and film, exposed but not developed, negative or positive | Manufacture from products falling within heading Nos 37.01 and 37.02 | |38.11 | Disinfectants, insecticides, fungicides, rat poisons, herbicides, anti-sprouting products, plant growth regulators and similar products, put up in forms or packings for sale by retail or as preparations or as articles (for example, sulphur-treated bands, wicks and candles, fly-papers) | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |38.12 | Prepared glazings, prepared dressings and prepared mordants, of a kind used in the textile, paper, leather or like industries | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |38.13 | Pickling preparations for metal surfaces; fluxes and other auxiliary preparations for soldering, brazing or welding; soldering, brazing or welding powders and pastes consist-i ing of metal and other materials; preparations of a kind used as cores or coatings for welding rods and electrodes | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |38.14 | Anti-knock preparations, oxidation inhibitors, gum inhibitors, viscosity improvers, anti-corrosive preparations and similar prepared additives for mineral oils | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |38.15 | Prepared rubber accelerators | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |38.17 | Preparations and charges for fire-extinguishers; charged fire-extinguishing grenades | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |38.18 | Composite, solvents and thinners for varnishes and similar products | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |ex 38.19 | Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included; residual products of the chemical or allied industries, not elsewhere specified or included, excluding: Fusel oil and Dippel's oil;Naphthenic acids and their non-water-soluble salts, esters of naphthenic acids;Sulphonaphthenic acids and their non-water-soluble salts, esters of sulphonaphthenic acids;Petroleum sulphonates, excluding petroleum sulphonates of alkali metals, of ammonium or of ethanolamines, thiophenated sulphonic acids of oils obtained from bituminous minerals, and their salts;Mixed alkylbenzenes and mixed alkylnaphthalenes;Ion exchangers; | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |ex 38.19 (cout'd) | Catalysts;Getters for vacuum tubes;Refractory cements or mortars and similar compositions;Alkaline iron oxide for the purification of gas;Carbon (other than that falling within heading No ex 38.01) in metal, graphite or other compounds, in the form of small plates, bars or other semi-manufactures;Sorbitol other than sorbitol falling within heading No 29.04;Amoniacal gas liquors and spent oxide produced in coal gas purification | | |ex Chapter 39 | Textile fabrics not included under heading No 59.08 pursuant to Note 2 A of Chapter 59 | | Manufacture from yarn |ex 39.02 | Polymerization products | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |ex 39.07 | Articles of materials of the kinds described in heading Nos 39.01 to 39.06 with the exception of frames and hand-screens, non-mechanical, frames and handles therefor and parts of such frames and handles, and corset busks and similar supports for articles of apparel or clothing accessories | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |40.05 | Plates, sheets and strip, of unvulcanized natural or synthetic rubber, other than smoked sheets and crepe sheets falling within heading No 40.01 or 40.02; granules of unvulcanized natural or synthetic rubber compounded ready for vulcanization; unvulcanized natural or synthetic rubber, compounded before or after coagulation either with carbon black (with or without the addition of mineral oil) or with silica (with or without the addition of mineral oil), in any form, of a kind known as masterbatch | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |ex 41.02 | Bovine cattle leather (including buffalo leather) and equine leather, prepared but not parchment dressed, except leather falling within heading No 41.06 or 41.08 | Tanning of raw hides and skins falling within heading No 41.01 | |ex 41.03 | Sheep and lamb skin leather, prepared but not parchment dressed, except leather falling within heading No 41.06 or 41.08 | Tanning of raw hides and skins falling within heading No 41.01 | |ex 41.04 | Goat and kid skin leather, prepared but not parchment dressed, except leather falling within heading No 41.06 or 41.08 | Tanning of raw hides and skins falling within heading No 41.01 | |ex 41.05 | Other kinds of leather, prepared but not parchment dressed, except leather falling within heading No 41.06 or 41.08 | Tanning of raw hides and skins falling within heading No 41.01 | |41.08 | Patent leather and imitation patent leather; metallized leather | | Varnishing or metallizing of leather falling within heading Nos 41.02 to 41.06 inclusive (other than skin leather of crossed Indian sheep and of Indian goat or kid, not further prepared than vegetable tanned, or if otherwise prepared, obviously unsuitable for immediate use in the manufacture of leather articles), in which the value of the skin leather used does not exceed 50 % of the value of the product obtained |43.03 | Articles of furskin | Making up from furskins in plates crosses and similar forms falling within heading No ex 43.02 | |ex 44.21 | Complete wooden packing cases, boxes, crates, drums and similar packings, except those made of fibreboard | | Manufacture from boards not cut to size |ex 44.28 | Match splints; wooden pegs or pins for footwear | Manufacture from drawn wood | |45.03 | Articles of natural cork | | Manufacture from products falling within heading No 45.01 |. ex 48.07 | Paper and paperboard, ruled, lined or squared, but not otherwise printed, in rolls or sheets | | Manufacture from paper pulp |48.14 | Writing blocks, envelopes, letter cards, plain postcards, correspondence cards; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing only an assortment of paper stationery | | Manufacture in which the value of the products used does not exceed 50 % of the value of the products obtained |48.15 | Other paper and paperboard, cut to size or shape | | Manufacture from paper pulp |ex 48.16 | Boxes, bags and other packing containers of paper or paperboard | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |49.09 | Picture postcards, Christmas and other picture greeting cards, printed by any process, with or without trimmings | Manufacture from products falling within heading No 49.11 | |49.10 | Calendars of any kind, of paper or paperboard, including calendar blocks | Manufacture from products falling within heading No 49.11 | |50.04 [2] | Silk yarn, other than yarn of noil or other waste silk, not put up for retail sale | | Manufacture from products falling within heading No 50.01 |50.05 [2] | Yarn spun from noil or other silk waste, not put up for retail sale | | Manufacture from products falling within heading No 50.03 neither carded nor combed |ex 50.07 [2] | Silk yarn and yarn spun from noil or other waste silk, put up for retail sale; imitation catgut of silk | | Manufacture from products falling within heading No 50.01 or from products falling within heading No 50.03 neither carded nor combed |50.09 [3] | Woven fabrics of silk of noil or other waste silk | | Manufacture from products falling within heading Nos 50.02 and 50.03 |51.01 [2] | Yarn of man-made fibres (continuous), not put up for retail sale | | Manufacture from chemical products or textile pulp |51.02 [2] | Monofil, strip (artificial straw and the like) and imitation catgut, of man-made fibre materials | | Manufacture from chemical products or textile pulp |51.03 [2] | Yarn of man-made fibres (continuous), put up for retail sale | | Manufacture from chemical products or textile pulp |51.04 [3] | Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 | | Manufacture from chemical products or textile pulp |52.01 | Metallized yarn, being textile yarn spun with metal or covered with metal by any process | | Manufacture from chemical products, from textile pulp or. from natural textile fibres, discontinuous man-made fibres or their waste, neither carded nor combed |52.02 | Woven fabrics of metal thread or of metallized yarn, of a kind used in articles of apparel, as furnishing fabrics or the like | | Manufacture from chemical products, from textile pulp or from natural textile fibres, discontinuous man-made fibres or their waste |53.06 [2] | Yarn of carded sheep's or lambs' wool (woollen yarn), not put up for retail sale | | Manufacture from products falling within heading Nos 53.01 and 53.03 |53.07 [2] | Yarn of combed sheep's or lambs' wool (worsted yarn), not put up for retail sale | | Manufacture from products falling within heading Nos 53.01 and 53.03 |53.08 [2] | Yarn of fine animal hair (carded or combed), not put up for retail sale | | Manufacture from raw fine animal hair falling within heading No 53.02 |53.09 [2] | Yarn of horsehair or of other coarse animal hair, not put up for retail sale | | Manufacture from raw coarse animal hair falling within heading No 53.02 or from raw horsehair falling within heading No 05.03 |53.10 [2] | Yarn of sheep's or lambs' wool, of horsehair or of other animal hair (fine or coarse), put up for retail sale | | Manufacture from products falling within heading Nos 05.03 or 53.01 to 53.04 inclusive |53.11 [3] | Woven fabrics of sheep's or lambs' wool or of fine animal hair | | Manufacture from products falling within heading Nos 53.01 to 53.05 inclusive |53.12 [3] | Woven fabrics of horsehair or of other coarse animal hair | | Manufacture from products falling within heading Nos 53.02 to 53.05 or from horsehair falling within heading No 05.03 |54.03 [2] | Flax or ramie yarn, not put up for retail sale | | Manufacture from products falling within heading Nos 54.01 and 54.02, neither carded nor combed |54.04 [2] | Flax or ramie yarn, put up for retail sale | | Manufacture from products falling within heading No 54.01 or 54.02 |54.05 [3] | Woven fabrics of flax or of ramie | | Manufacture from products falling within heading No 54.01 or 54.02 |55.05 [2] | Cotton yarn, not put up for retail sale | | Manufacture from products falling within heading No 55.01 or 55.03 |55.06 [2] | Cotton yarn, put up for retail sale | | Manufacture from products falling within heading No 55.01 or 55.03 |55.07 [3] | Cotton gauze | | Manufacture from products falling within heading Nos 55.01, 55.03 or 55.04 |55.08 [3] | Terry towelling and similar terry fabrics, of cotton | | Manufacture from products falling within heading Nos 55.01, 55.03 or 55.04 |55.09 [3] | Other woven fabrics of cotton | | Manufacture from products falling within heading Nos 55.01, 55.03 or 55.04 |56.01 | Man-made fibres (discontinuous), not carded, combed or otherwise prepared for spinning | | Manufacture from chemical products or textile pulp |56.02 | Continuous filament tow for the manufacture of man-made fibres (discontinuous) | | Manufacture from chemical products or textile pulp |56.04 | Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning | | Manufacture from chemical products or textile pulp |56.05 [2] | Yarn of man-made fibres (discontinuous or waste), not put up for retail sale | | Manufacture from chemical products or textile pulp |56.06 [2] | Yarn of man-made fibres (discontinuous or waste), put up for retail sale | | Manufacture from chemical products or textile pulp |56.07 [3] | Woven fabrics of man-made fibres (discontinuous or waste) | | Manufacture from products falling within heading Nos 56.01 to 56.03 inclusive |57.06 [2] | Yarn of jute or of other textile bast fibres of heading No 57.03 | | Manufacture from raw jute, or other raw textile bast fibres falling within heading No 57.03 |ex 57.07 [2] | Yarn of true hemp | | Manufacture from raw true hemp |ex 57.07 [2] | Yarn of other vegetable textile fibres excluding yam of true hemp | | Manufacture from raw vegetable textile fibres falling within heading Nos 57.02 to 57.04 |ex 57.07 | Paper yarn | | Manufacture from products falling within Chapter 47, from chemical products, textile pulp or from natural textile fibres, discontinuous man-made fibres or their waste, neither carded nor combed |57.10 [3] | Woven fabrics of jute or of other textile bast fibres of falling within heading No 57.03 | | Manufacture from raw jute or from other textile bast fibres falling within heading No 57.03 |ex 57.11 [3] | Woven fabrics of other vegetable textile fibres | | Manufacture from products falling within heading No 57.01, 57.02 or 57.04 or from coir yarn falling within heading No 57.07 |ex 57.11 | Woven fabrics of paper yarn | | Manufacture from paper, from chemical products, textile pulp or from natural textile fibres, discontinuous man-made fibres or their waste |. 58.01 | Carpets, carpeting and rugs, knotted (made up or not) | | Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 51.01, 53.01 to 53.05 inclusive, 54.01, 55.01 to 55.04 inclusive, 56.01 to 56.03 inclusive or 57.01 to 57.04 inclusive |58.02 | Other carpets, carpeting, rugs, mats and matting, and "Kelem", "Schumacks" and "Karamanie" rugs and the like (made up or not) | | Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 51.01, 53.01 to 53.05 inclusive, 54.01, 55.01 to 55.04 inclusive, 56.01 to 56.03 inclusive or 57.01 to 57.04 inclusive |58.04 | Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05) | | Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 53.01 to 53.05 inclusive, 54.01, 55.01 to 55.04 inclusive and 56.01 to 56.03 inclusive or from chemical products or textile pulp |58.05 | Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than goods falling within heading No 58.06 | | Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 53.01 to 53.05 inclusive, 54.01, 55.01 to 55.04 inclusive, 56.01 to 56.03 inclusive and 57.01 to 57.04 inclusive or from chemical products or textile pulp |58.06 | Woven labels, badges and the like, not embroidered, in the piece, in strips or cut to shape or size | | Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 53.01 to 53.05 inclusive, 54.01, 55.01 to 55.04 inclusive and 56.01 to 56.03 inclusive or from chemical products or textile pulp |58.07 | Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn falling within heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece; tassels, pompons and the like | | Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 53.01 to 53.05 inclusive, 54.01, 55.01 to 55.04 inclusive and 56.01 to 56.03 inclusive or from chemical products or textile pulp |58.08 | Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), plain | | Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 53.01 to 53.05 inclusive, 54.01, 55.01 to 55.04 inclusive and 56.01 to 56.03 inclusive or from chemical products or textile pulp |58.09 | Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), figured; hand or mechanically made lace, in the piece, in strips or in motifs | | Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 53.01 to 53.05 inclusive, 54.01, 55.01 to 55.04 inclusive, 56.01 to 56.03 inclusive or from chemical products or textile pulp |58.10 | Embroidery, in the piece, in strips or in motifs | | Manufacture from textile yarn |59.01 | Wadding and articles of wadding; textile flock and dust and mill neps | | Manufacture either from natural fibres or from chemical products or textile pulp |59.02 | Felt and articles of felt, whether or not impregnated or coated | | Manufactures either from natural fibres or from chemical products or textile pulp |59.03 | Bonded fibre fabrics, similar bonded yarn fabrics, and articles of such fabrics, whether or not impregnated or coated | | Manufacture either from natural fibres or from chemical products or textile pulp |59.04 | Twine, cordage, ropes and cables, plaited or not | | Manufacture either from natural fibres or from chemical products or textile pulp |59.05 | Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cordage or rope | | Manufacture either from natural fibres or from chemical products or textile pulp |59.06 | Other articles made from yarn, twine, Cordage, rope or cables, other than textile fabrics and articles made from such fabrics | | Manufacture either from natural fibres or from chemical products or textile pulp |59.07 | Textile fabrics coated with gum or amylaceous substances of a kind used for the outer covers of books and the like; tracing cloth; prepared painting canvas; buckram and similar fabrics for hat foundations and similar uses | | Manufacture from yarn |59.08 | Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials | | Manufacture from yarn |59.10 | Linoleum and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings; floor coverings consisting of a coating applied on a textile base, cut to shape or not | | Manufacture either from yarn or from textile fibres |ex 59.11 | Rubberized textile fabrics, other than rubberized knitted or crocheted goods, with the exception of those consisting of fabric of continuous synthetic textile fibres, or of fabric composed of parallel yarns of continuous synthetic textile fibres, impregnated or covered with rubber latex, containing at least 90 % by weight of textile materials and used for the manufacture of tyres or for other technical uses | | Manufacture from yarn |ex 59.11 | Rubberized textile fabrics, other than rubberized knitted or crocheted goods, consisting of fabric of continuous synthetic textile fibres or of fabric composed of parallel yarns of continuous synthetic textile fibres, impregnated or covered with rubber latex, containing at least 90 % by weight of textile materials and used for the manufacture of tyres or for other technical uses | | Manufacture from chemical products |59.12 | Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio backcloths or the like | | Manufacture from yarn |59.13 | Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads | | Manufacture from single yarn |59.14 | Wicks, of woven, plaited or knitted textile materials, for lamps, stoves, lighters, candles and the like; tubular knitted gas-mantle fabric and incandescent gas mantles | | Manufacture from single yarn |59.15 | Textile hosepiping and similar tubing, with or without lining, armour or accessories of other materials | | Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 53.01 to 53.05 inclusive, 54.01, 55.01 to 55.04 inclusive, 56.01 to 56.03 inclusive and 57.01 to 57.04 inclusive or from chemical products or textile pulp |59.16 | Transmission, conveyor or elevator belts or belting, of textile material, whether or not strengthened with metal or other material | | Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 53.01 to 53.05 inclusive, 54.01, 55.01 to 55.04 inclusive, 56.01 to 56.03 inclusive and 57.01 to 57.04 inclusive or from chemical products or textile pulp |59.17 | Textile fabrics and textile articles, of a kind commonly used in machinery or plant | | Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 53.01 to 53.05 inclusive, 54.01, 55.01 to 55.04 inclusive, 56.01 to 56.03 inclusive and 57.01 to 57.04 inclusive or from chemical products or textile pulp |Chapter 60 | Knitted and crocheted goods | | Manufacture from natural fibres carded or combed, from products jailing within heading Nos 56.01 to 56.03 inclusive, from chemical products or textile pulp |61.01 | Men's and boys' outer garments | | Manufacture from yarn |61.02 | Women's, girls' and infants' outer garments | | Manufacture from yarn |61.03 | Men's and boys' under garments, including collars, shirt fronts and cuffs | | Manufacture from yarn |61.04 | Women's, girls' and infants' under garments | | Manufacture from yarn |61.05 | Handkerchiefs | | Manufacture from unbleached single yarn |61.06 | Shawls, scarves, mufflers, mantillas, veils and the like | | Manufacture from unbleached single yarn of natural textile fibres or discontinuous man-made fibres or their waste, or from chemical products or textile pulp |61.07 | Ties, bow ties and cravats | | Manufacture from yarn |61.09 | Corsets, corset-belts, suspender-belts, brassieres, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic | | Manufacture from yarn |61.10 | Gloves, mittens, mitts, stockings, socks and sockettes, not being knitted or crocheted goods | | Manufacture from yarn |61.11 | Made up accessories for articles of apparel (for example, dress shields, shoulder and other pads, belts, muffs, sleeve protectors, pockets) | | Manufacture from yarn |62.01 | Travelling rugs and blankets | | Manufacture from unbleached yarn falling within Chapters 50 to 56 inclusive |62.02 | Bed linen, table linen, toilet linen and kitchen linen; curtains and other furnishing articles | | Manufacture from single unbleached yarn |62.03 | Sacks and bags, of a kind used for the packing of goods | | Manufacture from chemical products, textile pulp or from natural textile fibres, discontinuous man-made fibres or their waste |62.04 | Tarpaulins, sails, awnings, sun-blinds, tents and camping goods | | Manufacture from single unbleached yarn |ex 62.05 | Other made up textile articles (including dress patterns) excluding fans and hand screens, non-mechanical, frames and handles therefor and parts of such frames and handles | | Manufacture in which the value of the products used does not exceed 40 % of the value of the product obtained |64.01 | Footwear with outer soles and uppers of rubber or artificial plastic material | Manufacture from products falling within heading No 64.05 | |64.02 | Footwear with outer soles of leather or composition leather; footwear (other than footwear falling within heading No 64.01) with outer soles of rubber or artificial plastic material | Manufacture from products falling within heading No 64.05 | |. 64.03 | Footwear with outer soles of wood or cork | Manufacture from products falling within heading No 64.05 | |64.04 | Footwear with outer soles of other materials | Manufacture from products falling within heading No 64.05 | |65.03 | Felt hats and other felt headgear, being headgear made from the felt hoods and plateaux falling within heading No 65.01, whether or not lined or trimmed | | Manufacture from fibre |65.05 | Hats and other headgear (including hair nets), knitted or crocheted, or made up from lace, felt or other textile fabric in the piece (but not from strips), whether or not lined or trimmed | | Manufacture from yarn or textile fibres |66.01 | Umbrellas and sunshades (including walking-stick umbrellas, umbrella tents, and garden and similar umbrellas) | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |ex 68.04 ex 68.06 | Articles of artificial abrasives with a basis of silicon carbide | Manufacture from silicon carbide falling within heading No ex 28.56 | |70.06 | Cast, rolled, drawn or blown glass (including flashed or wired glass), in rectangles, surface ground or polished, but not further worked | Manufacture from drawn, cast or rolled glass falling within heading Nos 70.04 and 70.05 | |70.07 | Cast, rolled, drawn or blown glass (including flashed or wired glass), cut to shape other than rectangular shape, or bent or otherwise worked (for example, edge worked or engraved) whether or not surface ground or polished; multiple-walled insulating glass, leaded lights and the like | Manufacture from drawn, cast or rolled glass falling within heading Nos 70.04 to 70.06 inclusive | |70.08 | Safety glass consisting of toughened or laminated glass, shaped or not | Manufacture from drawn, cast or rolled glass falling within heading Nos. 70.04 to 70.07 inclusive | |70.09 | Glass mirrors (including rear-view mirrors), unframed, framed or backed | Manufacture from products falling within heading Nos 70.04 to 70.08 inclusive | |71.15 | Articles consisting of, or incorporating, pearls, precious or semi-precious stones (natural, synthetic or reconstructed) | | Manufacture in which the value of the products used does not exceed 50 % of the value of the value of the product obtained |73.07 | Blooms, billets, slabs and sheet-bars (including tinplate bars) of iron or steel; pieces roughly shaped by forging, of iron or steel | Manufacture from products falling within heading No 73.06 | |73.08 | Iron or steel coils for re-rolling | Manufacture from products falling within heading No 73.07 | |73.09 | Universal plates of iron or steel | Manufacture from products falling within heading Nos 73.07 and 73.08 | |73.10 | Bars and rods (including wire rod), of iron or steel, hot-rolled, forged, extruded, cold-formed or cold-finished (including precision-made); hollow mining drill steel | Manufacture from products falling within heading No 73.07 | |73.11 | Angles, shapes and sections, of iron or steel, hot-rolled, forged, extruded, cold-formed or cold-finished; sheet piling of iron or steel, whether or not drilled, punched or made from assembled elements | Manufacture from products falling within heading Nos 73.07 to 73.10 inclusive, 73.12 and 73.13 | |73.12 | Hoop and strip, of iron or steel, hot-rolled or cold-rolled | Manufacture from products falling within heading Nos 73.07 to 73.09 inclusive and 73.13 | |73.13 | Sheets and plates, of iron or steel, hot-rolled or cold-rolled | Manufacture from products falling within heading Nos 73.07 to 73.09 inclusive | |73.14 | Iron or steel wire, whether or not coated, but not insulated | Manufacture from products falling within heading No 73.10 | |73.16 | Railway and tramway track construction material of iron or steel, the following: rails, check-rails, switch blades, crossings (or frogs), crossing pieces, point rods, rack rails, sleepers, fish-plates, chairs, chair wedges, sole plates (base plates), rail clips, bed-plates, ties and other materials specialized for joining or fixing rails | | Manufacture from products falling within heading No 73.06 |73.18 | Tubes and pipes and blanks therefor, of iron (other than of cast iron) or steel, excluding high-pressure hydro-electric conduits | | Manufacture from products falling within heading Nos 73.06 and 73.07 and products falling within heading No 73.15 in the forms mentioned in heading Nos 73.06 and 73.07 |74.03 | Wrought bars, rods, angles, shapes and sections, of copper; copper wire | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |74.04 | Wrought plates, sheets and strip, of copper | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |74.05 | Copper foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a thickness (excluding any backing) not exceeding 0,15 mm | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |74.06 | Copper powder and flakes | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |74.07 | Tubes and pipes and blanks therefor, of copper; hollow bars of copper | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |74.08 | Tube and pipe fittings (for example, joints, elbows, sockets and flanges), of copper | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |74.10 | Stranded wire, cables, cordage, ropes, plaited bands and the like, of copper wire, but excluding insulated electric wires and cables | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |74.11 | Gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials (including endless bands), of copper wire; expanded metal, of copper | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |74.15 | Nails, tacks, staples, hook-nails, spiked cramps, studs, spikes and drawing pins, of copper, or of iron or steel with heads of copper; bolts and nuts (including bolt ends and screw studs), whether or not threaded or tapped, and screws (including screw hooks and screw rings), of copper; rivets, cotters, cotter-pins, washers and spring washers, of copper | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |74.16 | Springs, of copper | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |74.17 | Cooking and heating apparatus of a kind used for domestic purposes, not electrically operated, and parts thereof, of copper | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |74.18 | Other articles of a kind commonly used for domestic purposes; sanitary ware for indoor use, and parts of such articles and ware, of copper | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |74.19 | Other articles of copper | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |75.02 | Wrought bars, rods, angles, shapes and sections, of nickel; nickel wire | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |75.03 | Wrought plates, sheets and strip, of nickel; nickel foil; nickel powders and flakes | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |75.04 | Tubes and pipes and blanks therefor, of nickel; hollow bars, and tube and pipe fittings (for example, joints, elbows, sockets and flanges), of nickel | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |75.05 | Electro-plating anodes, of nickel, wrought or unwrought, including those produced by electrolysis | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |75.06 | Other articles of nickel | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |76.02 | Wrought bars, rods, angles, shapes and sections, of aluminium; aluminium wire | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |76.03 | Wrought plates, sheets and strip, of aluminium | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |76.04 | Aluminium foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a thickness (excluding any backing) not exceeding 0,20 mm | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |76.05 | Aluminium powders or flakes | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |76.06 | Tubes and pipes and blanks therefor, of aluminium; hollow bars of aluminium | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |76.07 | Tube and pipe fittings (for example, joints, elbows, sockets and flanges), of aluminium | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |76.08 | Structures, and parts of structures (for example, hangars and other buildings, bridges and bridge-sections, towers, lattice masts, roofs, roofing frameworks, door and window frames, balustrades, pillars and columns), of aluminium; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of aluminium | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |76.09 | Reservoirs, tanks, vats and similar containers, for any material (other than compressed or liquefied gas), ofaluminium, of a capacity exceeding 300 litres, whether or not lined or heat insulated, but not fitted with mechanical or thermal equipment | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |76.10 | Casks, drums, cans, boxes and similar containers (including rigid and collapsible tubular containers), of aluminium, of a description commonly used for the conveyance or packing of goods | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |76.11 | Containers of aluminium, for compressed or liquified gas | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |76.12 | Stranded wire, cables, cordage, ropes, plaited bands and the like, of aluminium wire, but excluding insulated electric wires and cables | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |76.15 | Articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of aluminium | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |76.16 | Other articles of aluminium | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |77.02 | Wrought bars, rods, angles, shapes and sections, of magnesium; magnesium wire; wrought plates, sheets and strip, of magnesium; magnesium foil; raspings and shavings of uniform size, powders and flakes, of magnesium; tubes and pipes and blanks therefor, of magnesium; hollow bars of magnesium; other articles of magnesium | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |78.02 | Wrought bars, rods, angles, shapes and sections, of lead; lead wire | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |78.03 | Wrought plates, sheets and strip, of lead | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |78.04 | Lead foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a weight (excluding any backing) not exceeding 1,7 kg/m2; lead powders and flakes | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |78.05 | Tubes and pipes and blanks therefor, of lead; hollow bars and tube and pipe fittings (for example, joints, elbows, sockets, flanges and S-bends) of lead | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |78.06 | Other articles of lead | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |79.02 | Wrought bars, rods, angles, shapes and sections, of zinc; zinc wire | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |79.03 | Wrought plates, sheets and strip, of zinc; zinc foil; zinc powders and flakes | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |79.04 | Tubes and pipes and blanks therefor, of zinc; hollow bars, and tube and pipe fittings (for example, joints, elbows, sockets and flanges), of zinc | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |79.06 | Other articles of zinc | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |80.02 | Wrought bars, rods, angles, shapes and sections, of tin; tin wire | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |80.03 | Wrought plates, sheets and strip, of tin | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |80.04 | Tin foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a weight (excluding any backing) not exceeding 1 kg/m2; tin powders and flakes | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |80.05 | Tubes and pipes and blanks therefor, of tin; hollow bars, and tube and pipe fittings (for example, joints, elbows, sockets and flanges), of tin | | Manufacture in which the value of the products used does not exceed 50 % of the value ofthe product obtained |82.05 | Interchangeable tools for hand tools, for machine tools or for power-operated hand tools (for example, for pressing, stamping, drilling, tapping, threading, boring, broaching, milling, cutting, turning, dressing, morticing or screw-driving), including dies for wire drawing, extrusion dies for metal, and rock drilling bits | | Working, processing or assembly in which the value of the products used does not exceed 40 % of the value of the product obtained |82.06 | Knives and cutting blades, for machines or for mechanical appliances | | Working, processing or assembly in which the value of the products used does not exceed 40 % of the value of the product obtained |ex Chapter 84 | Boilers, machinery and mechanical appliances and parts thereof, excluding refrigerators and refrigerating equipment (electric and other) (heading No 84.15) and sewing machines, including furniture specially designed for sewing machines (heading No ex 84.41) | | Working, processing or assembly in which the value of the products used does not exceed 40 % of the value of the product obtained |84.15 | Refrigerators and refrigerating equipment (electrical and other) | | Working, processing or assembly in which the value of the non-originating products used does not exceed 40 % of the value of the product obtained, and provided that at least 50 % in value of the materials and parts [4] used are originating products |ex 84.41 | Sewing machines; furniture specially designed for sewing machines | | Working, processing or assembly in which the value of the non-originating products used does not exceed 40 % of the value of the product obtained, and provided that: (a)at least 50 % in value of the materials and parts [4] used for he assembly of the head (motor excluded) are originating products, and(b)the thread tension, crochet and zigzag mechanisms are originating products |ex Chapter 85 | Electrical machinery and equipment and parts thereof, excluding products falling within heading Nos 85.14 and 85.15 | | Working, processing or assembly in which the value of the products used does not exceed 40 % of the value of the product obtained |85.14 | Microphones and stands therefor; loudspeakers; audio-frequency electric amplifiers | | Working, processing or assembly in which the value of the non-originating products used does not exceed 40 % of the value of the product obtained, and provided that: (a)at least 50 % in value of the materials and parts [4] used are originating products, and(b)all the transistors are originating products |85.15 | Radiotelegraphic and radiotelephonic transmission and reception apparatus; radiobroadcasting and television transmission and reception apparatus (including receivers incorporating sound recorders or reproducers) and television cameras; radio navigational aid apparatus, radar apparatus and radio remote control apparatus | | Working, processing or assembly in which the value of the non-originating products used does not exceed 40 % of the value of the product obtained, and provided that: (a)at least 50 % in value of the materials and parts used [4] are originating products, and(b)all the transistors are originating products |Chapter 86 | Railway and tramway locomotives, rolling-stock and parts thereof; railway and tramway track fixtures and fittings; traffic signalling equipment of all kinds (not electrically powered) | | Working, processing or assembly in which the value of the products used does not exceed 40 % of the value of the product obtained |ex Chapter 87 | Vehicles, other than railway or tramway rolling-stocks, and parts thereof, excluding products of heading No 87.09 | | Working, processing or assembly in which the value of the products used does not exceed 40 % of the value of the product obtained |87.09 | Motor-cycles, auto-cycles and cycles fitted with an auxiliary motor, with or without side-cars; side-cars of all kinds | | Working, processing or assembly in which the value of the non-originating products used does not exceed 40 % of the value of the product obtained, and provided that at least 50 % in value of the materials and parts [4] used are originating products |ex Chapter 90 | Optical, photographic, cinematographic, measuring, checking, precision, medical and surgical instruments and apparatus and parts thereof, excluding products falling within heading Nos 90.05, 90.07 (except electrically ignited photographic flashbulbs); 90.08, 90.12 and 90.26 | | Working, processing or assembly in which the value of the products used does not exceed 40 % of the value of the product obtained |90.05 | Refracting telescopes (monocular and binocular), prismatic or not | | Working, processing or assembly in which the value of the non-originating products used does not exceed 40 % of the value of the product obtained, and provided that at least 50 % in value of the materials and parts [4] used are originating products |ex 90.07 | Photographic cameras; photographic flashlight apparatus and flashbulbs other than discharge lamps falling within heading No 85.20, with the exception of electrically ignited photographic flashbulbs | | Working, processing or assembly in which the value of the non-originating products used does not exceed 40 % of the value of the product obtained, and provided that at least 50 % in value of the materials and parts [4] used are originating products |90.08 | Cinematographic cameras, projectors, sound recorders and sound reproducers but not including recorders of film-editing apparatus; any combination of these articles | | Working, processing or assembly in which the value of the non-originating products used does not exceed 40 % of the value of the product obtained, and provided that at least 50 % in value of the materials and parts [4] used are originating products |90.12 | Compound optical microscopes, whether or not provided with means for photographing or projecting the image | | Working, processing or assembly in which the value of the non-originating products used does not exceed 40 % of the value of the product obtained, and provided that at least 50 % in value of the materials and parts [4] used are originating products |90.26 | Gas, liquid and electricity supply or production meters; calibrating meters therefor | | Working, processing or assembly in which the value of the non-originating products used does not exceed 40 % of the value of the product obtained, and provided that at least 50 % in value of the materials and parts [4] used are originating products |ex Chapter 91 | Clocks and watches and parts thereof, excluding products falling within heading Nos 91.04 and 91.08 | | Working, processing or assembly in which the value of the products used does not exceed 40 % of the value of the product obtained |91.04 | Other clocks | | Working, processing or assembly in which the value of the non-originating products used does not exceed 40 % of the value of the product obtained, and provided that at least 50 % in value of the materials and parts [4] used are originating products |91.08 | Clock movements, assembled | | Working, processing or assembly in which the value of the non-originating products used does not exceed 40 % of the value of the product obtained, and provided that at least 50 % in value of the materials and . parts [4] used are originating products |ex Chapter 92 | Musical instruments; sound recorders or reproducers; television image and sound recorders or reproducers, parts and accessories of such articles, excluding products of heading No 92.11 | | Working, processing or assembly in which the value of the products used does not exceed 40 % of the value of the product obtained |92.11 | Gramophones, dictating machines and other sound recorders or reproducers, including record-players and tape decks, with or without sound-heads; television image and sound recorders and reproducers | | Working, processing or assembly in which the value of the non-originating products used does not exceed 40 % of the value of the product obtained, and provided that: (a)at least 50 % in value of the materials and parts [1] used are originating products, and(b)all the transistors are originating products |Chapter 93 | Arms and ammunition; parts thereof | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |ex 96.01 | Other brooms and brushes (including brushes of a kind used as parts of machines); paint rollers; squeegees (other than roller squeegees) and mops | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |97.03 | Other toys; working models of a kind used for recreational purposes | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |98.01 | Buttons and button moulds, studs, cuff-links, and press-fasteners, including snap fasteners and press-studs; blanks and parts of such articles | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |98.08 | Typewriter and similar ribbons, whether or not on spools; ink-pads, with or without boxes | | Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained |[1] In determining the value of materials and parts, the following must be taken into account:(a)in respect of originating materials and parts, the first verifiable price paid, or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out;(b)in respect of other materials and parts, the provisions of Article 4 of the Regulation determining:(i)the value of imported products,(ii)the value of products of undetermined origin.[2] For yarn obtained from two or more textile materials: the provisions appearing in this list shall be applied cumulatively both as regards the heading under which the mixed yarn is classified and for the headings under which yarn of each of the other textiles of which the mixture is composed would be classified.[3] For fabrics composed of two or more textile materials: the provisions appearing in this list shall be applied cumulatively both as regards the heading under which the mixed fabric is classified and for the headings under which fabric of each of the other textiles of which the mixture is composed would be classified.[4] In determining the value of materials and parts, the following must be taken into account:(a)in respect of originating materials and parts, the first verifiable price paid, or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out;(b)in respect of other materials and parts, the provisions of Article 4 of the Regulation determining:(i)the value of imported products,(ii)the value of products of undetermined origin.--------------------------------------------------LIST BList of working or processing operations which do not result in a change in the nomenclature heading but which do confer the status of originating products on the products undergoing such operationsProducts obtained | Working or processing that confers the status of originating products |Tariff heading No | Description || | Incorporation of non-originating materials and parts in machinery or mechanical appliances falling within Chapters 84 to 92 does not make such products lose their status of originating products, provided that the value of the non-originating materials and parts used does not exceed 5 % of the value of the product obtained |ex 21.03 | Prepared mustard | Manufacture from mustard flour |ex 25.15 | Marble squared by sawing, of a thickness of 25 cm or less | Sawing into slabs or sections, polishing, grinding and cleaning of marble, including marble not further worked than roughly split, roughly squared or squared by sawing, more than 25 cm in thickness |ex 25.16 | Granite, porphyry, basalt, sandstone and other monumental and building stone, squared by sawing, of a thickness of 25 cm or less | Sawing of granite, porphyry, basalt, sandstone and other building stone, including such stone hot further worked than roughly split, roughly squared or squared by sawing, more than 25 cm in thickness |ex 25.18 | Calcined dolomite; agglomerated dolomite (including tarred dolomite) | Calcination of unworked dolomite |ex 25.19 | Other magnesium oxide, whether or not chemically pure | Manufacture from natural magnesium carbonate (magnesite) |ex 25.32 | Earth colours, calcined or powdered | Crushing and calcination or powdering of earth colours |ex Chapters 28 to 37 | Products of the chemical and allied industries excluding sulphuric anhydride (ex 28.13), tannins (ex 32.01), essential oils, resinoids and terpenic by-products (ex 33.01), preparations used for tenderizing meat, preparations for clarifying beer composed of papain and bentonite and enzymatic preparations for the desizing of textiles (ex 35.07) | Working or processing in which the value of the non-originating products used does not exceed 20 % of the value of the product obtained |ex 28.13 | Sulphuric anhydride | Manufacture from sulphur dioxide |ex 32.01 | Tannins (tannic acids), including water-extracted gall-nut tannin, and their salts, ethers, esters and other derivatives | Manufacture from tanning extracts of vegetable origin |ex 33.01 | Essential oils (terpeneless or not), concretes and absolutes; resinoids; terpenic by-products of the deterpenation of essential oils | Manufacture from concentrates of essential oils in fats, in fixed oils, or in waxes or the like, obtained by cold absorption or by maceration |ex 35.07 | Preparations used for tenderizing meat, preparations used for clarifying beer, composed of papain and bentonite, enzymatic preparations for the desizing of textiles | Manufacture from enzymes or prepared enzymes of which the value does not exceed 50 % of the value of the product obtained |ex Chapter 38 | Miscellaneous chemical products, other than refined tall oil (ex 38.05) and wood pitch (wood tar pitch) (ex 38.09) | Working or processing in which the value of the non-originating materials used does not exceed 20 % of the value of the product obtained |ex 38.05 | Refined tall oil | Refining of crude tall oil |ex 38.09 | Wood pitch (wood tar pitch) | Distillation of wood tar |Chapter 39 | Artificial resins and plastic materials, cellulose esters and ethers; articles thereof | Working or processing in which the value of the non-originating materials used does not exceed 20 % of the value of the product obtained |ex 40.01 | Slabs of crepe rubber for soles | Lamination of crepe sheets of natural rubber |ex 40.07 | Vulcanized rubber thread and cord, textile-covered | Manufacture from vulcanized rubber thread or cord, not textile-covered |ex 41.01 | Sheep's and lambs' skins without the wool | Removing wool from sheep's and lambs' skins in the wool |ex 41.03 | Retanned skin leather of crossed Indian sheep | Retanning of crossed Indian sheep skin leather not further prepared than tanned |ex 41.04 | Retanned Indian goat or kid skin feather | Retanning of Indian goat or kid skin leather not further prepared than tanned |ex 44.22 | Casks, barrels, vats, tubs, buckets and other coopers products and parts thereof | Manufacture from riven staves of wood, not further prepared than sawn on one principal surface; sawn staves of wood, of which at least one principal surface has been cylindrically sawn, not further prepared than sawn |ex 50.09 ex 51.04 ex 53.11 ex 53.12 ex 54.05 ex 55.07 ex 55.08 ex 55.09 ex 56.07 | } | Printed fabrics | Printing accompanied by finishing operations (bleaching, dressing, drying, steaming, burling, mending, impregnating, sanforizing, mercerizing) of fabrics the value of which does not exceed 47.5 % of the value of the product obtained |ex 67.01 | Feather dusters | Manufacture from feathers, parts of feathers or down |ex 68.03 | Articles of slate, including articles of agglomerated slate | Manufacture of articles of slate |ex 68.04 | Hand-polishing stones, whetstones, oilstones, hones and the like, of natural stone, of agglomerated natural or artificial abrasives, or of pottery | Cutting, adjusting and gluing of abrasive materials, which, owing to their shape, are not recognizable as being intended for hand use |ex 68.13 | Articles of asbestos; articles of mixtures with a basis of asbestos or of mixtures with a basis of asbestos and magnesium carbonate | Manufacture of articles of asbestos or of mixtures with a basis of asbestos, or of mixtures with a basis of asbestos and magnesium carbonate |ex 68.15 | Articles of mica, including bonded mica splittings on a support of paper or fabric | Manufacture of articles of mica |ex 70.10 | Cut-glass bottles | Cutting of bottles the value of which does not exceed 50 % of the value of the product obtained |ex 70.13 | Cut glassware (other than articles falling within heading No 70.19) of a kind commonly used for table, kitchen, toilet or office purposes, for indoor decoration, or for similar uses | Cutting of glassware the value of which does not exceed 50 % of the value of the product obtained |ex 70.20 | Articles made from glass fibre | Manufacture from unworked glass fibre |ex 71.02 | Precious and semi-precious stones, cut or otherwise worked, but not mounted, set or strung (except ungraded stones temporarily strung for convenience of transport) | Manufacture from unworked precious and semiprecious stones |ex 71.03 | Synthetic or reconstructed precious or semi-precious stones, cut or otherwise worked, but not mounted, set or strung (except ungraded stones temporarily strung for convenience of transport) | Manufacture from unworked synthetic or reconstructed precious or semi-precious stones |ex 71.05 | Silver, including silver gilt and platinum-plated silver, semi-manufactured | Rolling, drawing, beating or grinding of unwrought silver and silver alloys |ex 71.06 | Rolled silver, semi-manufactured | Rolling, drawing, beating or grinding of unworked rolled silver |ex 71.07 | Gold, including platinum-plated gold, semi-manufactured | Rolling, drawing, beating or grinding of unwrought gold, including platinum-plated gold |ex 71.08 | Rolled gold on base metal or silver, semi-manufactured | Rolling, drawing, beating or grinding of unwrought rolled gold on base metal or silver |ex 71.09 | Platinum and other metals of the platinum group, semi-manufactured | Rolling, drawing, beating or grinding of unwrought platinum and other metals of the platinum group |ex 71.10 | Rolled platinum or other platinum group metals, on base metal or precious metal, semi-manufactured | Rolling, drawing, beating or grinding of unworked rolled platinum or other platinum group metals on base metal or precious metal |ex 73.15 | Alloy steel and high carbon, steel: in the forms mentioned in heading Nos 73.07 to 73.13in the forms mentioned in heading No 73.14 | Manufacture from products in the forms mentioned in heading No 73.06 Manufacture from products in the forms mentioned in heading No 73.06 or 73.07 |ex 74.01 | Unrefined copper (blister copper and other) | Smelting of copper matte |ex 74.01 | Refined copper | Fire-refining or electrolytic refining of unrefined copper (blister copper and other), copper waste or scrap |ex 74.01 | Copper alloy | Fusion and thermal treatment of refined copper, copper waste or scrap |ex 75.01 | Unwrought nickel, excluding alloys | Refining by electrolysis, by fusion or chemically of nickel waste and scrap |76.16 | Other articles of aluminium | Manufacture in which gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, or expanded metal of aluminium are used the value of which does not exceed 50 % of the value of the product obtained |ex 77.02 | Other articles of magnesium | Manufacture from wrought bars, rods, angles, shapes and sections, plates, sheets and strip, wire, foil, raspings and shavings of uniform size, powders and flakes, tubes and pipes and blanks therefor, hollow bars, of magnesium, the value of which does not exceed 50 % of the value of the product obtained |ex 77.04 | Beryllium, wrought and articles of beryllium | Rolling, drawing or grinding of unwrought beryllium the value of which does not exceed 50 % of the value of the product obtained |ex 81.01 | Tungsten, wrought and articles of tungsten | Manufacture from unwrought tungsten the value of which does not exceed 50 % of the value of the product obtained |ex 81.02 | Molybdenum, wrought and articles of molybdenum | Manufacture from unwrought molybdenum the value of which does not exceed 50 % of the value of the product obtained |ex 81.03 | Tantalum, wrought and articles of tantalum | Manufacture from unwrought tantalum the value of which does not exceed 50 % of the value of the product obtained |ex 81.04 | Other base metals, wrought and articles of other base metals | Manufacture from other base metals, unwrought, the value of which does not exceed 50 % of the value of the product obtained |ex 82.09 | Knives with cutting blades, serrated or not (including pruning knives), other than knives falling within heading No 82.06 | Manufacture from knife blades |ex 84.05 | Steam engines (including mobile engines, bur not steam tractors falling within heading No 87.01 or mechanically propelled road rollers) with self-contained boilers | Working, processing or assembly using products, the value of which does not exceed 40 % of the value of the product obtained |84.06 | Internal combustion piston engines | Working, processing or assembly in which the value of the products used does not exceed 40 % of the value of the product obtained |ex 84.08 | Engines and motors, excluding reaction engines and gas turbines | Working, processing or assembly in which the value of the non-originating products does not exceed 40 % of the value of the product obtained and provided that at least 50 % in value of the materials and parts [1] used are originating products |ex 84.41 | Sewing machines, including furniture for sewing machines | Working, processing or assembly in which the value of the non-originating products used does not exceed 40 % of the value of the product obtained, and provided that: (a)at least 50 % in value of the materials and parts [1] used for assembly of the head (motor excluded) are originating products, and(b)the thread tension, crochet and zigzag mechanisms are originating products |ex 9.5.05 | Articles in tortoise-shell, mother of pearl, ivory, bone, horn, coral (natural or agglomerated) and other animal carving material | Manufacture from tortoise-shell, mother of pearl, ivory, bone, horn, coral (natural or agglomerated) and other animal carving material; worked |ex 95.08 | Articles in vegetable carving material (for example corozo), meerschaum and amber, natural or reconstituted, jet (and mineral substitutes for jet) | Manufacture from vegetable carving material (for example corozo), meerschaum and amber, natural or reconstituted, jet (and mineral substitutes for jet); worked |ex 96.01 | Brushes and brooms | Manufacture using prepared knots and tufts for broom or brush making the value of which does not exceed 50 % of the value of the product obtained |ex 98.11 | Smoking pipes including pipe bowls | Manufacture from roughly shaped blocks of wood or root |[1] In determining the value of materials and parts, the following must be taken into account:(a)in respect of originating materials and parts, the first verifiable price paid, or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out;(b)in respect of other materials and parts, the provisions of Article 4 of the Regulation determining:(i)the value of imported products,(ii)the value of products of undetermined origin.--------------------------------------------------LIST CList of products excluded from the scope of this RegulationTariff heading No | Description |ex 27.07 | Assimilated aromatic oils as defined in Note 2 to Chapter 27, of which more than 65 % by volume distils at a temperature of up to 250 oC (including mixtures of petroleum spirit and benzol), intended for use as power or heating fuels |27.09 to 27.16 | } | Mineral oils and products of their distillation; bituminous substances; mineral waxes |ex 29.01 | Hydrocarbons: acycliccyclanes and cyclenes, excluding azulenesbenzene, toluene, xylenesintended for use as power or heating fuels |ex 34.03 | Lubricating preparations containing petroleum oils or oils obtained from bituminous minerals, but not including preparations containing 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals |ex 34.04 | Waxes with a basis of paraffin wax, of petroleum waxes, of waxes obtained from bituminous minerals, of slack wax or of scale wax |ex 38.14 | Prepared additives for lubricants |--------------------------------------------------+++++ TIFF ++++++++++ TIFF ++++++++++ TIFF ++++++++++ TIFF ++++++++++ TIFF ++++++++++ TIFF +++++--------------------------------------------------ANNEX IList of certain agricultural products benefiting, as from 1 January 1981, from the generalized tariff preferences for the first time.Country | Tariff heading No | Description |Countries and territories contained in Annex B of Regulation (EEC) No 3321/80 | 09.10 | Thyme, saffron and bay leaves; other spices: A.Thyme:I.Neither crushed nor ground:b)OtherII.Crushed or groundB.Bay leaves |The less-advanced countries contained in Annex C of Regulation (EEC) No 3321/80 | 03.02 | D.Fish meal |China | 18.04 | Cocoa butter, including cocoa fat or oil |China | 20.07 | Fruit juices (including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit: A.Of a specific gravity exceeding 1,33 at 15 oC:III.Other:ex a)Of a value exceeding 30 EUA per 100 kg net weight:Fruit falling within heading Nos 08.01, 08.08 B, E and F and 08.09, excluding pineapples, melons and water melonsb)Of a value not exceeding 30 EUA per 100 kg net weight:ex 1.With an added sugar content exceeding 30 % by weight:Fruit falling within heading Nos 08.01, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelonsex 2.Other:Fruit falling within heading Nos 08.01, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons || | B.Of a specific gravity of 1,33 or less at 15 oC:II.Other:a)Of a value exceeding 30 EUA per 100 kg net weight:6.Other fruit and vegetable juices:ex aa)containing added sugar:Fruit falling within heading Nos 08.01, 08.08 B, E and F and 08.09, excluding pineapple, melons and watermelonsex bb)OthersFruit falling within heading Nos 08.01, 08.08 B, E and F and 08.09, excluding pineapple, melons and watermelons || | b)Of a value of 30 EUA or less per 100 kg net weight:7.Other fruit and vegetable juices:ex aa)With an added sugar content exceeding 30 % by weight:Of fruit falling within heading Nos 08.01, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelonsex bb)With an added sugar content of 30 % or less by weight:Of fruit falling within heading Nos 08.01, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelonsex cc)Not containing added sugar:Of fruit falling within heading Nos 08.01, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons |--------------------------------------------------